Exhibit Pacific Asia Petroleum, Inc. Starts Operations and Revenues from its Enhanced Oil Recovery and Production Business FOR RELEASE: WEDNESDAY, August 12, 2009; 9:00AM Eastern Time Hartsdale, New York, August 12:Pacific Asia Petroleum, Inc. (PFAP.OB), a U.S.publicly traded company (the “Company”), announced today that its Hong Kong subsidiary, Pacific Asia Petroleum Energy Limited (“PAPE”), along with its China affiliate, Inner Mongolia Sunrise Petroleum Co. Ltd. (“Sunrise”), commenced the generation of revenues and began operations on its first well in the Liaoning Province of China where it is conducting operations pursuant to its enhanced oil recovery and production (“EORP”) business. It is planned that such operations will continue successively on more wells pursuant to contractual rights the Company has with respect to oil fields in the Liaoning Province. Commenting on this achievement, Frank C. Ingriselli, President & CEO of Pacific Asia Petroleum, Inc., said: “This is a significant milestone for our Company that will generate cash flow and revenues in the 3rd Quarter of 2009.” This is earlier than the Company had previously estimated and announced. Mr.
